Citation Nr: 0100753	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for 
scarring in the left ear area with retained foreign body, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in June 1998 by the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

In correspondence accompanying the veteran's Substantive 
Appeal, dated in September 1999, the veteran raised the issue 
of entitlement to an increased disability evaluation for his 
service-connected hearing loss.  However, this claim has not 
been adjudicated by the RO or certified for appeal.  
Accordingly, it is referred to the RO for appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's claim in the context of 
the new law.  Nor has the veteran had an opportunity to 
litigate his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining medical opinion evidence as to the severity 
of the service-connected disability.  This is required in 
part because of what the evidence suggests about the nature 
of the service-connected disability.  When the veteran was 
wounded in April 1944, it was specifically noted that there 
were multiple superficial penetrating wounds about the left 
temple and ear, and a laceration of the left pinna.  These 
wounds were described as moderately severe in nature.  In 
June 1944, the veteran complained of pain over a scar in the 
left temple area, and a small fragment was removed.  
Thereafter, service connection was granted for scarring, but 
this characterization was later changed to include a retained 
foreign body, presumably because it was believed that the 
veteran still had a retained fragment.  

The evidence described above raises several questions which 
are not answered by the evidentiary development, or lack 
thereof, undertaken thus far.  For example, whether the 
veteran experiences any pain and tenderness due to service-
connected scarring has not been addressed.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000).  Additionally, it 
should be pointed out that disfiguring scars that affect the 
auricles are to be given special consideration under the 
applicable rating criteria.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2000) (severe disfigurement warrants a 30 percent 
rating, "especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles").  Consequently, 
given the mandate of the Veterans Claims Assistance Act of 
2000, and the unanswered questions regarding the extent of 
residual disability due to the in-service wounds, the Board 
finds that additional evidentiary development is required 
before the veteran's claim may be fairly addressed.  
Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined for the purpose of 
assessing the severity of his service-
connected disability.  The physician 
should review the claims folder and 
examine the veteran.  The physician 
should indicate in the report of the 
examination whether the veteran has 
moderate disfigurement, severe 
disfigurement, complete disfigurement or 
exceptionally repugnant deformity as 
contemplated by Diagnostic Code 7800.  
The examiner's attention is directed to 
the special consideration to be given 
scars that affect the auricles.  
Diagnostic Code 7800.  Marked 
discoloration or color contrast and the 
extent of tissue loss should be 
identified.  The examiner should also 
state whether any scarring in the area 
of the left temple, left ear, or left 
mastoid is poorly nourished with 
repeated ulceration, or tender and 
painful on objective demonstration.  Any 
functional debility due to any scarring, 
or retained fragment, if extant, should 
also be described in detail.  

3.  The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claim at 
issue.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


